Case 16-35182-KLP         Doc 30   Filed 10/05/20 Entered 10/05/20 10:51:24             Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

In re:                                    )
                                          )
FELIPE RUIZ                               )
                                          )                     Case No. 16-35182-KLP
                                          )                     Chapter 13
      Debtor.                             )
_________________________________________ )

NOTICE OF SUSPENSION OF PAYMENTS PURSUANT TO STANDING ORDER 20-24

         The Debtor, having certified to undersigned Counsel that he has been adversely impacted

financially by the COVID-19 pandemic, hereby gives notice of the suspension of his Chapter 13

Plan payments for three (3) calendar months, beginning with the month of October 2020.

         The Debtor will resume plan payments following the suspension period, which payments

will continue until all payments due under the plan are completed, and the Chapter 13 Plan shall

be automatically extended by the number of months stated above for the suspension.

         Respectfully submitted this 5th day of October 2020.

                                              By: /s/ Jeremy Huang
                                              Jeremy Huang, VA Bar #76861
                                              3201 Jermantown Road, Suite 600
                                              Fairfax, Virginia 22030
                                              (703) 755-0214
                                              jhuang@lawfirmvirginia.com


SEEN AND AGREED:

/s/ Carl M. Bates
Carl Bates, Chapter 13 Trustee
Case 16-35182-KLP        Doc 30    Filed 10/05/20 Entered 10/05/20 10:51:24             Desc Main
                                   Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing Notice was mailed to or electronically
served by ECF on those the Chapter 13 Trustee and to all creditors and parties in interest at their
respective addresses as listed on the mailing matrix maintained by the clerk of the court.

                                              By: /s/ Jeremy Huang
                                              Jeremy Huang
